Citation Nr: 1733521	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  10-47 331	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to an effective date prior to May 1, 1999 for a total rating due to unemployability caused by service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from March 1986 to April 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).  In March 2016 the Veteran testified before  the Board, and in May 2016 the case was remanded.  


FINDINGS OF FACT

1.  In a November 2000 rating decision the Veteran was granted entitlement to a total disability evaluation based on individual unemployability due to service connected disorders effective May 1, 1999.  

2.  The Veteran did not perfect a timely appeal to the November 2000 rating decision and it is final.  

3.  The Veteran's October 2007 claim of entitlement to an effective date prior to May 1, 1999 for the assignment of a total disability evaluation based on individual unemployability due to service connected disorders is a free-standing claim.  


CONCLUSION OF LAW

The criteria have been met for dismissal of the Veteran's claim of entitlement to an effective date prior to May 1, 1999 for the assignment of a total disability evaluation based on individual unemployability due to service connected disorders.  38 U.S.C.A. § 7105 (West 2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 U.S.C.A. §§ 3.159 (2015).  In cases such as this, however, where there is no legal merit to the claim, no reasonable possibility exists that development of the case would aid the appellant in substantiating the claim.  Accordingly, any deficiencies of notice or assistance to the Veteran are, effectively, moot and need not be addressed further.  38 U.S.C.A. § 5103A (West 2014); Wensch v. Principi, 15 Vet. App. 362 (2001).  

The Veteran seeks an effective date prior to May 1, 1999 for the assignment of a total disability evaluation based on individual unemployability due to service connected disorders.  A brief historical perspective is warranted.  

In a November 2000 rating decision VA granted the Veteran entitlement to a total disability evaluation based on individual unemployability due to service connected disorders and assigned an effective date of May 1, 1999.  The Veteran disagreed with that effective date and filed a notice of disagreement to initiate an appeal.  Thereafter, in March 2001 the Veteran formally withdrew his appeal.  38 C.F.R. § 20.204 (2000).  Therefore, the November 2000 rating decision became final under the law and regulations then in effect.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2000).  

In October 2007, the Veteran filed a claim for an effective date prior to May 1, 1999 for the assignment of a total disability evaluation based on individual unemployability due to service connected disorders.  

The United States Court of Appeals (Court) has held that when an effective date is assigned in a final, unappealed rating decision, a claimant cannot attempt to overcome the finality of that prior rating decision by raising "a freestanding claim" for an earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  To allow such claims would vitiate the rule of finality.  Id.  

The only way to overcome the finality of a decision in an attempt to gain an earlier effective date is by a request for revision of that final decision based on a clear and unmistakable error.  Id.; see also DiCarlo v. Nicholson, 20 Vet. App. 52 (2006).  Here, however, neither the Veteran nor his representative has alleged that the November 2000 rating decision involved clear and unmistakable error.  Thus, no relevant exception to the finality of that rating decision applies.  There is no specific error of fact or law in the determination being appealed; and therefore, the Board has no jurisdiction over the appeal.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.101 (2016).  Accordingly, the appeal is dismissed.  38 U.S.C.A. § 7105 (West 2014).  


ORDER

The appeal is dismissed.



		
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


